Citation Nr: 0735230	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as associated with herbicide exposure.  

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for cirrhosis of the 
liver.

4.  Entitlement to service connection for degenerative joint 
disease of both hips.

5.  Entitlement to service connection for degenerative joint 
disease of both knees.

6.  Entitlement to service connection for vision impairment.

7.  Entitlement to service connection for tremors.

8.  Entitlement to service connection for a skin rash on the 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
January 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran was scheduled for a personal hearing in October 
2005, notice having been provided to the veteran more than a 
month prior thereto.  He failed to appear.  No request for 
rescheduling is of record, and, good cause not being shown, 
the veteran's hearing request is, therefore, deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2007). 

Although the veteran was awarded the Vietnam Service Medal 
and Vietnam Campaign Medal, the record establishes that he 
only had service in the U.S. Navy off the coast of Vietnam.  
His claim for diabetes is predicated on asserted herbicide 
exposure.  During the months since, on August 16, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), which reversed a decision of the Board that had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides (including the dioxin in 
Agent Orange) on the basis of similar service.  VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  To avoid burdens on 
the adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  The veteran's claim for service connection for 
diabetes, vision impairment, tremors, and a skin rash are 
subject to this stay, and adjudication of these issues must 
be deferred.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) must be fulfilled by 
VA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A 
remand is required in this case in order to fulfill the VA's 
duty to assist as set forth at 38 C.F.R. § 3.159 (2007).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The Board observes that according to several notations in the 
veteran's Agent Orange Registry Examination of July 2004, he 
is in receipt of Social Security disability benefits.  
Efforts to obtain any records pertaining to that claim have 
not been accomplished, and neither the documentation nor the 
medical evidence used to arrive at a determination is of 
record.  VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992).

The Board additionally observes that the veteran is seeking 
service connection for hepatitis C.  He maintains that as a 
result of events in service, he developed a liver disorder, 
to include hepatitis C.  The RO provided the veteran with a 
list of risk factors for hepatitis, and he reported having 
engaged in high risk sexual activity.  Other claimed risk 
factors are uncorroborated; both his enlistment physical 
examination and separation physical examination do not list 
body marks, tattoos or scars.  However, service medical 
records do reflect treatment for possible venereal disease in 
March 1966.  The Board observes that the veteran has not been 
afforded a VA medical examination to determine if the veteran 
has developed a liver disorder secondary to high risk sexual 
activity, and because the Board is not qualified to make a 
medical determination, additional development, including a 
medical opinion, is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
veteran a corrective VCAA notice under 
38 U.S.C.A.§ 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should make an attempt to 
secure the veteran's complete service 
personnel records through official 
channels.

3.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

3.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA that 
treated him for any of the claimed 
disorders since December 2004.  After he 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in that regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

4.  The veteran should be afforded a VA 
examination by a physician familiar with 
blood-related diseases to determine the 
etiology of the hepatitis C.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

Prior to forwarding the examination 
request to the physician, the RO/AMC 
should list any risk factors identified 
by the veteran and point out all risk 
factors confirmed by the evidence in the 
claims folder, whether identified by the 
veteran or not.  While the veteran may 
claim additional risk factors, the 
examiner should be asked to consider only 
those risk factors that are confirmed or 
supported by the evidence of record.  
Following the examination and a review of 
the record, and keeping in mind the 
confirmed or supported risk factors, the 
physician is requested to render an 
opinion concerning the relationship 
between the current hepatitis C infection 
and confirmed or supported risk 
factor(s).  The examiner should opine 
whether it is at least as likely as not 
that the veteran's hepatitis C is 
causally related to service or any 
incident of service.  In reaching an 
opinion, the examiner should discuss all 
pertinent risk factors when giving an 
opinion about the relationship of 
hepatitis C to service.  Adequate reasons 
and bases are to be provided for any 
opinion rendered. 

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



